 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN JOSE DIVISION

11   In re                                               Case No. 18-50398 MEH
                                                         Chapter 7
12                                                       Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                       DECLARATION OF GREGG S. KLEINER
                    Debtor.                              IN SUPPORT OF REQUEST FOR ENTRY
14                                                       OF ORDER AUTHORIZING
                                                         EMPLOYMENT OF SPECIAL COUNSEL
15                                                       ON CONTINGENCY FEE BASIS RE
                                                         COPYRIGHT CLAIMS
16                                                       (Parrish Law Offices)
17                                                       [No Hearing Required Unless Requested]
18
19

20           I, Gregg S. Kleiner, declare:

21           1.     I am a Partner with the law firm of Rincon Law LLP, counsel for Doris Kaelin,

22   Chapter 7 Trustee in Bankruptcy herein.

23           2.     On November 28, 2018, this office caused to be served a Notice and Opportunity for

24   Notice and Opportunity for Hearing on Trustee’s Application for Order Authorizing Employment

25   of Special Counsel on Contingency Fee Basis (Parrish Law Offices- Copyright Claims) (“Notice”)

26   on all creditors, the United States Trustee, and other interested parties. A true and correct copy of

27   the Notice and Certificate of Service / Declaration of Mailing are found, respectively, at Docket

28   Nos. 197 and 198.


Case: 18-50398      Doc# 199-1      Filed: 12/20/18     Entered: 12/20/18 14:46:36       Page 1         1
                                              of 2
 1          3.      The Notice provided that the Trustee was seeking authorizing to employ Parrish Law

 2   Offices on a contingency fee basis for the purpose of pursuing alleged copyright infringement

 3   claims. The time period within which to file objections or request a hearing has passed. To the best

 4   of my knowledge: (a) this office has not received any objections or requests for hearing; and (b) no

 5   objections or requests for hearing have been filed with the Bankruptcy Court.

 6          Except for statements made upon information and belief in this declaration, I declare under

 7   penalty of perjury under the laws of the United States of America that all other statements are true

 8   and correct. Executed this 20th day of December 2018 at San Francisco, California.

 9

10                                                /s/ Gregg S. Kleiner
                                                  GREGG S. KLEINER
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 18-50398      Doc# 199-1      Filed: 12/20/18    Entered: 12/20/18 14:46:36       Page 2         2
                                              of 2
